DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action addresses claims 1-23, 25-36, 38-48, and 50-52.  Claims 1-11 remain withdrawn from consideration.  Claims 12-23, 25-36, 38-48, and 50-52 are newly rejected under 35 USC 112(a) as necessitated by amendment herein.  Claims 12-19, 21-23, 25-34, 36, 38-40, 42-48, and 50 are newly rejected under 35 USC 103 as also necessitated by amendment..  Claims 20, 35, 36, 41, 51 and 52 contain allowable subject matter as previously indicated and would be allowable if rewritten in independent form and the 112(a) rejections were obviated.  This action is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12-23, 25-36, 38-48, and 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 12 and 25 have been amended to recite “wherein the connection configurations are configured to be dynamically switched once a voltage of the at least two electrochemical cells falls below or rises above a setpoint value.”  Claim 38 has been amended to recite “wherein the connection configurations are configured to be dynamically switched once a voltage of the thinner cathode electrochemical cells and thicker cathode electrochemical cells falls below or rises above a setpoint value.”  These limitations are considered to be new matter because the application as originally filed only appears to provide support for switching when the voltage of a battery pack or battery module falls below or rises above a setpoint value.  The present claim language provides for voltage measurement of something less than the battery pack/battery module as a whole (that is, individual electrochemical cells, or groups or electrochemical cells), and is not supported.  See [0055], [0080], [0082] of the publication of the instant application.  Note:  a “battery pack” or “battery module” is not defined in independent claims 12, 25, and 38; rather, these are defined in dependent claims.  Furthermore, it is noted that the language in claim 38 is not entirely clear.  The claim recites “once a voltage of the thinner cathode electrochemical cells and thicker cathode electrochemical cells falls below or rises above a setpoint value.”  The 


Claim Rejections - 35 USC § 103
Claims 12-17, 19, 21, 22, 25-30, 32, 34, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 20060208692) in view of Albano et al (US 20100136245), Rozon (US 5993983) and Hotta (US 20130300370).
Regarding claims 12 and 25, Kejha is directed to an energy storage battery device comprising two electrochemical cells (11, 12).  The cell 11 has thin anodes and cathodes and results in high discharge rate and power density ([0034], [0035], [0040]).  The cell 12 has thicker anodes and cathodes (by at least 100%) and has a high energy density ([0041]).  The cell 11 is configured to provide pulsed power.  Regarding the limitations in claim 25 reciting “configured to supply energy in an environmental temperature of…”, the cells of the reference are fully capable of performing in the claimed manner.  Regarding claims 13, 14, 26, and 27, the cathode of each cell may comprise lithium cobaltate, lithium manganate, lithium nickel cobaltate, or lithium manganese nickel cobaltate ([0036], [0041]).  Regarding claims 15, 16, 28, and 29, these claims are product-by-process claims that are met by the reference since they recite process steps (aerosol deposition process or physical vapor deposition) by which the electrochemical cells are manufactured.  As these process steps do not further limit the structure of the devices, the claims are met by the reference (see MPEP 2113).  Regarding claims 19 and 34, the system comprises a battery module (59) comprising a plurality of cells 11 (“second cells”) and a plurality of cells 12 
The reference does not expressly teach that the cathode of cell 11 is 0.01-120 microns or that the cathode of cell 12 is 0.05-360 microns (claims 12 and 25). 
However, the position is taken that the thickness of the electrodes of each type of cell would be recognized by the skilled artisan as a result-effective variable that could be routinely optimized.  The use of thin electrodes results in high discharge rate and power density; accordingly the artisan would be motivated to make the electrodes of the cell 11 within the 0.01-120 micron range.  As noted above, the cell 12 uses electrodes that are 100% thicker than those of the cell 11.  Therefore, the range of 0.05-360 microns would also be rendered obvious.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Further regarding claims 12 and 25, it would be obvious to use solid state devices as the cells 11 and 12 of the reference.  These devices have advantages such as increased safety relative to cells containing liquid electrolytes.  As such, this limitation would be rendered obvious. 
Kejha shows schematically in Figure 1 that cell 11 is located above cell 12, but does not teach that cell 11 (second cell)  is stacked on top of cell 12 (first cell), and that a volume of the first cell is greater than the volume of the second cell as recited in claims 12 and 25.

Rozon is directed to a portable battery system employing a first cell (1) having high discharge rate (“Thin Metal Film” or TMF lead acid cell) and a second cell (3) having a high capacity (conventional lead-acid battery).  As shown in Figure 1, the high capacity battery is larger than the higher discharge rate battery.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have stacked the cells of Kejha having different chemistries on the same substrate.  Further, in [0004], Albano et al. teach the following: 

    PNG
    media_image1.png
    189
    384
    media_image1.png
    Greyscale

Accordingly, the artisan would have further motivation to stack the different cells of Kejha on a single substrate according to the teachings of Albano et al. 

Kejha further teaches embodiments of the invention wherein cells, or groups of cells, are connected in series and/or parallel configurations (see in particular parallel configuration of Fig. 2 and series configuration of Fig. 3; [0043] and [0046]).  However, Kejha does not expressly teach that the connection of the at least two cells (11 and 12) is configured to be dynamically switched between a serial connection and a parallel connection to bypass a malfunctioning cell or prepare the cells for charging, as recited in claims 12 and 25, or that the each cell is associated with a plurality of switches to form a repeating group, or that the configurations are switched based on the voltage of the at least two cells falling below or rising above a setpoint value (also claims 12 and 25).
Hotta teaches a battery pack having at least two batteries (21n) (Fig 1).  The batteries are dynamically switched between series and parallel configurations via switches (32n, 33n), wherein each cell is associated with two switches to form a repeating group.  The connections among the cells are changed in response to voltage measurements of each cell to bypass a malfunctioning cell (abstract), or the connections are changed to prepare the cells for charging (abstract).  

Regarding claims 17 and 30, it is noted that Kejha teaches that cell 12 has an energy density of 240 Wh/kg ([0041]), which meets the claimed limitation of greater than 200 Wh/kg.  The reference further teaches that cell 11 has a power density of 4000 W/kg ([0040]), which also meets the claimed limitation of greater than 500 W/kg.  It is therefore presumed that the limitations relating the volumetric energy density and temperature are also therefore met by the reference.    
Regarding claims 22 and 50, which recite that the at least two cells are deposited onto a thin metal film substrate of a thickness of 6 microns or less (2 microns or less), it is submitted that it would be obvious to make a substrate (i.e., current collector) as thin as possible to maintain energy density of the system while still effectively supporting the batteries.  Accordingly, these claims would be rendered obvious. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kejha in view of Albano ‘245, Rozon, and Hotta as applied to claims 12 and 22 above, and further in view of Albano et al (US 20090325063).
Kejha does not expressly teach that the substrate is a metal foil ribbon having a longitudinal length, wherein a plurality of solid state cells are deposited along the length, and wherein the distance between adjacent cells increases in a direction of the length as recited in claim 23. 
In Figures 4 and 5 and in [0056]-[0059], Albano et al. teach a plurality of solid state cells deposited along the length of a ribbon substrate, the distance between adjacent cells increasing in a direction of the length.
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, it would have been obvious to use the device structure of Albano et al. in the system of Kejha.  


Claims 12, 18, 25, 31, 33, 38-40, and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170054303) in view of Kejha, Albano et al ‘245, Rozon and Hotta.
In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In this case, since the claims do not recite a control unit that is "programmed," the apparatus of the prior art is deemed to be structurally indistinguishable from the claimed subject matter.  Regarding claim 18, the controller is configured to detect the power consumption level from the load and allocate power from the battery packs accordingly.  Regarding claims 33 and 40, the pack 120 can recharge the pack 110, thereby using energy/power to heat up pack 110 by electrical heating (heat would be generated during charging).  Regarding claim 42, the controller is configured to calculate a state of charge ([0066]).  The manner in which the controller calculates the SOC, however, is given 
Choi et al. do not expressly teach that the battery cells are cells having thinner cathodes and cells having thicker cathodes, as recited in claim 12, 25, and 38.  
As noted above, Kejha teaches battery cells 11 having thinner electrodes and battery cells 12 having thicker electrodes.  Cells 11 are high power density cells and cells 12 are high energy density cells. 
It is submitted that the use of cells having different thicknesses would have been obvious in Choi because Kejha shows how an artisan can achieve a high power density cell by using a specific electrode thickness and a high energy density cell by using a specific electrode thickness.  Thus, it would have been obvious to use thin cathode cells as the cells 120 of Choi and thick cathode cells as the cells 110 of Choi.  
Choi ‘303 as modified by Kejha further does not teach that a second cell is stacked on top of a first cell, and that the first cell has larger volume than the second cell as recited in claims 12, 25, and 38.
Albano et al. is directed to structures having multiple electrochemistries that are formed on the same substrate.   In Figure 2, the reference teaches an example of two thin-film lithium batteries that have different chemistries, the second battery being stacked on the first. 
Rozon is directed to a portable battery system employing a first cell (1) having high discharge rate (“Thin Metal Film” or TMF lead acid cell) and a second cell (3) having a high capacity (conventional lead-acid battery).  As shown in  Figure 1, the high capacity battery is larger than the higher discharge rate battery.
KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have stacked the cells of modified Choi having different chemistries on the same substrate.  Further, in [0004], Albano et al. teach the following: 

    PNG
    media_image1.png
    189
    384
    media_image1.png
    Greyscale

Accordingly, the artisan would have further motivation to stack the different cells of modified Choi on a single substrate according to the teachings of Albano et al. 
Further, the disclosure of Rozon shows that, given similar chemistry, a high-capacity battery can be larger than a high-output battery.  Thus, when applied to modified Choi, the volume required for the high-capacity battery (thicker cathode) would be larger than the volume required for the high-output (thinner cathode) battery.  Further, it is submitted that a skilled artisan, employing common sense, would conclude that a cell having thicker electrodes would have a larger volume than a cell having thinner electrodes.  Accordingly, these limitations in claims 12, 25, and 38 would be rendered obvious.  

Hotta teaches a battery pack having at least two batteries (21n) (Fig 1).  The batteries are dynamically switched between series and parallel configurations via switches (32n, 33n), wherein each cell is associated with two switches to form a repeating group.  The connections among the cells are changed in response to voltage measurements of each cell to bypass a malfunctioning cell (abstract), or the connections are changed to prepare the cells for charging (abstract).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, it would have been obvious to incorporate the dynamic switching capability of Hotta into the apparatus of modified Choi.  Such a configuration would at least allow the system to bypass malfunctioning cells, increasing safety. 
Further regarding claims 12, 25 and 38, it would be obvious to use solid state lithium cells as these cells have increased safety relative to liquid electrolyte cells.  

Further regarding the battery temperature sensor and environmental temperature sensor recited in claim 38, Choi recites that the temperature sensor could be either of these.  It would be obvious to use both types of sensors in the system of Choi. 
Regarding the control scheme recited in the claim 39, the controller of modified Choi is capable of operating in the claimed manner.  
Regarding claims 18 and 43, Kejha discloses a battery charger and an interface controller to control charging of the batteries.  As such, it would be obvious to employ a charge management system in the system of Choi. 
Regarding claims 44 and 45, Kejha discloses lithium cobaltate and lithium manganate cathode materials, among others ([0036]).  It would therefore be obvious to use these as cathode materials of Choi, as Choi discloses its battery pack may comprise lithium ion cells ([0061]). 
Regarding claims 46 and 47, these claims are product by process claims and are therefore met by the combination of references.  
Regarding claim 48, Kejha teaches that cell 12 has an energy density of 240 Wh/kg ([0041]), which meets the claimed limitation of greater than 200 Wh/kg.  The reference further teaches that cell 11 has a power density of 4000 W/kg ([0040]), which also meets the claimed limitation of greater than 500 W/kg.  It is therefore presumed that the limitations relating the volumetric energy density and temperature are also therefore met by the reference, as applied to Choi. 
Response to Arguments

Applicant’s arguments filed December 20, 2021 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 7, 2022